Case 1:18-cv-08674-NLH-JS Document 12-4 Filed 11/05/18 Page 1 of 5 PageID: 54



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY

BENJAMIN PARKER,

                      Plaintiff,

      v.                                     Civil No. 18-08674 (NLH) (JS)

UNITED STATES OF AMERICA, ET AL:

                      Defendants.


                             DECLARATION OF SEAN NOLAN

I, Sean Nolan, do hereby declare and state the following:

      1.       I    am the   Special   Investigative   Agent      ("SIA")    of    the

Federal Correction Institution Fort Dix,               New Jersey        ("FCI    Fort

Dix").     I       have worked in this    field   since   2015.      I   have held

this position at FCI Fort Dix since July 2018.

      2.       In my position as SIA, I supervise the Special

Investigative Services ("SIS") Department, which consists of SIS

Lieutenants and Technicians.           The primary responsibility of the

SIS Department is to conduct investigations of inmates

committing violations of Bureau rules or criminal laws.                     The

Department also gathers intelligence, maintains the urinalysis

program, and serves as the law enforcement liaison with local

law enforcement departments.            The Department is under the

larger umbrella of the Correctional Services Department.




                                         1
Case 1:18-cv-08674-NLH-JS Document 12-4 Filed 11/05/18 Page 2 of 5 PageID: 55



        3.         FCI Fort Dix is a federal prison consisting of two

separate Low security compounds and one Minimum Security Camp.

The facility was a former military barracks and is not

constructed as a typical BOP prison.                           Each Low security compound

consists of numerous buildings including housing units,                                 Food

Service, Education building, Recreation building, and the

Lieutenant's complex.                  The SIS building is located outside of

the secure perimeter; therefore, the Lieutenant's complex

 (inside of the secure perimeter) is utilized by SIS staff when

contact with an inmate is necessary.

        4.         With respect to the housing units,                     each unit is three

stories           high     and     include      dormitory-style           bedrooms      typically

housing           twelve    inmates,      large        bathrooms     on   each    floor,       staff

off ices          and      television          rooms.          The   walls       are    made      of

cinderblock.

        5.         Inmates frequently use common areas such as bathrooms

and television rooms to conceal contraband in such a way as to

make    identifying              the   possessor        nearly   impossible.           Inmates    at

FCI     Fort        Dix    frequently          conceal     homemade       intoxicants      behind

walls        in    the     restrooms      by    removing       cinderblocks,       placing       the

homemade           intoxicants         inside     of     the   walls,     and    replacing       the

cinderblocks.              They also remove urinals in a similar fashion in

order to hide contraband.

                                                    2
Case 1:18-cv-08674-NLH-JS Document 12-4 Filed 11/05/18 Page 3 of 5 PageID: 56



        6.     The     Bureau         of    Prisons             requires        searches         of     inmates,

their        housing     units,            and        work           areas     in     order        to       locate

contraband       and     deter        its       introduction,                 in    accordance             with    28

C.F.R. §552.14 and Program Statement 5521.06.                                         The only guidance

provided as to housing unit searches is to "[l]eave the housing

or work area as nearly as practicable                                     in its original order."

28     C.F.R.        §552.14(b)                      The        Correctional             Services           Manual

instructs staff members to look for contraband in areas such as

hidden compartments and hollow legs.                                   Housing Unit staff members

must    search these areas                  in order to                find contraband and deter

future behavior.            Many times,               if staff members receive a tip, or

if     there     is      evidence               of     disruption              of        walls        or     other

infrastructure,          the      searches            involve          having       to     further         disturb

that    area    in order to                retrieve            the     contraband.               While       staff

members       attempt       to    immediately                  restore        the    area        back       to    its

prior condition,            there are times when additional maintenance is

necessary.           There       is        no    policy,             regulation          or    statute           that

specifically instructs how staff members search for and retrieve

contraband.           Nor    is       there          any       policy,        regulation,         or       statute

that    directs        staff      members            how        to     keep    cinderblock             or    other

building materials away from inmates.

        7.     With     respect            to    SIS           investigations,             the    SIS       Manual

dictates       timelines          for       investigations               and        what      documents           are

                                                           3
Case 1:18-cv-08674-NLH-JS Document 12-4 Filed 11/05/18 Page 4 of 5 PageID: 57



 required to be part of the case file.                         It also dictates that all

victims and witnesses must be interviewed.                             There is no guidance

 regarding how or where interviews are to be conducted.

      8.     At   FCI    Fort    Dix,    if an        inmate         in general population

 (i.e.,    not in the Special Housing Unit)                         needs to be interviewed

as a suspect, victim or witness, a Lieutenant typically contacts

the housing unit officer to instruct the inmate to report to the

Lieutenant's      Office.          If     the        inmate         cannot    be     immediately

located,     he    is    called         over        the       institution          intercom       and

instructed to      report       to the Lieutenant's Off ice.                        This    is    the

safest way to conduct an interview as it draws less attention to

the inmate then if the SIA or an SIS Lieutenant reported to the

housing unit and retrieved the                      inmate.          Inmates are called to

the   Lieutenant's        Office        for     a     multitude          of     other      reasons

including     random     urinalysis,          serving          of    incident      reports,       and

general     counseling     of    inmates.            An       intercom announcement              does

not    reveal     that     an     inmate        is        a    participant          in     an     SIS

investigation.      There are no rules,                   regulations or statutes that

require     the   investigation,           and        particularly            interviewing         of

inmates, to be conducted in any particular type of manner.                                       This

institution has chosen a procedure which works best to suit the

layout of the facility and the inmates' safety.




                                                4
Case 1:18-cv-08674-NLH-JS Document 12-4 Filed 11/05/18 Page 5 of 5 PageID: 58




I declare that the foregoing declaration is true and correct to
the best of my knowledge and belief, and is given under penalty
of perjury pursuant to 28 U.S.C. § 1746.




Sean Nolan                                            Dated:
SIA
FCI Fort Dix




                                      5
